Citation Nr: 1011910	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the above claim.

In November 2007, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

Broadly construing the Veteran's contentions as having PTSD 
with anxiety, depression, compulsive disorder, nightmares and 
insomnia related to service, and given the findings of 
record, which include diagnoses of obsessive-compulsive 
disorder, attention-deficit/hyperactivity disorder, major 
depression, and PTSD, the Board has recharacterized the 
Veteran's claim as stated on the title page.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran did not engage in combat during service, 
there is no corroboration or verification of the occurrence 
of the Veteran's claimed stressors and the diagnosis of PTSD 
has not been related to a confirmed stressor.

2.  An acquired psychiatric disorder, to include PTSD, has 
not been shown by competent evidence to be related to 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In March 2003, the RO issued a formal finding that the 
Veteran's service treatment records are unavailable.  In 
cases where records once in the hands of the government are 
lost, there is a heightened obligation to explain the Board's 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Therefore, the analysis of the 
appellant's claim has been undertaken with this heightened 
obligation in mind.  However, the threshold for allowance of 
a claim is not lowered and the need for probative medical 
nexus evidence causally relating the current disability at 
issue to service is not eliminated.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  The presumed loss or destruction of 
Government records does not create an "adverse presumption" 
against the Government.  Jandreau, 492 F.3d at 1372.   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996).

Initially, the Board acknowledges that the Veteran has 
received a medical diagnosis of PTSD, which he claims is 
related to inservice stressors.  However, the Board is unable 
to accept the diagnosis as based upon a confirmed stressor 
because there is no evidence that the Veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain credible evidence which confirms 
his account of inservice stressors.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

There are no recognized military citations or other 
supportive evidence that the Veteran actually engaged in 
combat.  West v. Brown, 7 Vet. App. 70, 76 (1994).  His 
military occupational specialty (medical specialist) does 
not, of itself, denote combat exposure.  The Board finds, 
therefore, that he is not a veteran of combat.  Accordingly, 
under 38 C.F.R. § 3.304(f), the occurrence of claimed 
stressors not related to combat must be supported by credible 
evidence.

The claims file contains several statements, including a PTSD 
questionnaire, and a personal hearing in which the Veteran 
described multiple stressful events during service.  Several 
of the Veteran's claimed inservice stressors involved 
civilians, so there would be no official records that could 
be researched by the Joint Services Records Research Center 
(JSRRC).  Two of the Veteran's claimed inservice stressors 
involved military personnel.  Specifically, the Veteran 
asserted that, in August 1981, while he was assigned to the 
46th Combat Support Hospital, Fort Devens, Massachusetts, a 
fellow soldier was involved in an accident while rappelling 
down a tower.  The Veteran attempted to provide this soldier 
with medical aid and did not know whether he survived.  The 
Veteran also asserted that, in May 1983, while he was 
assigned to the 651st Medical Company, Ludwigsburg, Germany, 
he was awakened by other soldiers because a soldier had been 
run over by a tank.  The Veteran stated that he did not get 
too close because he felt scared and he knew the person was 
dead.  

In January 2010, the JSRRC reported that following extensive 
research, which was described in their report, they were 
unable to confirm either of the above described stressors.  
The JSRRC suggested further research that may be done by 
contacting the US Army Crime Records Center to confirm the 
accident in which the soldier fell from the repelling tower.  
The RO did so and received a response in February 2010 
indicating that no supporting records were found.  In a 
February 2010 letter, the RO notified the Veteran of the 
JSRRC findings and its attempt to contact the US Army Crime 
Records Center.  In the February 2010 supplemental statement 
of the case, the RO informed the Veteran of the negative 
response from the US Army Crime Records Center.  

Although the Veteran's service personnel records show that he 
was assigned to these units during the time periods when 
these alleged inservice stressors occurred and his military 
occupational specialty (MOS) was medical specialist and his 
principal duty was as an ambulance driver, there is no 
evidence of record, aside from the Veteran's own statements, 
confirming that the claimed events actually occurred.  

In addition, although the record includes diagnoses of PTSD, 
there is no evidence that the Veteran's PTSD is attributable 
to his military service.  In fact, the Veteran's psychiatric 
records predominantly addressed childhood sexual abuse, which 
he endured from several different people until he was 17 
years old.  The record shows that the Veteran was first 
diagnosed with PTSD in August 2003.  The Veteran described 
having flashbacks from his military experience in addition to 
being abused as a child.  The stated diagnosis at that time 
was childhood PTSD.  During a mental status examination in 
September 2003, the Veteran's diagnoses included PTSD 
(childhood sexual abuse).  The record is silent for any 
evidence showing that the Veteran's PTSD is attributable to 
any stressor other than his childhood abuse.


The Board concludes that the preponderance of the evidence is 
against a finding that the Veteran engaged in combat with the 
enemy while on active duty and that there is no independent 
corroboration of his reported in-service stressors.  In 
addition, there is no evidence of record showing that the 
Veteran's diagnosed PTSD is related to his military service.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim for PTSD. 

Finally, the record shows that the Veteran has been diagnosed 
as having obsessive-compulsive disorder, attention-deficit 
disorder/hyperactivity disorder, and major depressive 
disorder.  The medical evidence, however, does not show that 
the Veteran was diagnosed with these psychiatric conditions 
prior to August 2003.  The time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In addition, there is no competent medical evidence of record 
showing that the Veteran's psychiatric disorders had their 
onset during active service or within one year of his 
separation from active service, or are related to any 
inservice disease or injury.  VA treatment records primarily 
focus on the Veteran's past sexual abuse and the ongoing 
challenges he faces as a result.  VA and private medical 
treatment records make no mention of any link between these 
conditions and service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Substantially compliant notice was sent in September 2003, 
June 2004, February 2008, and May 2009 and the claim was 
readjudicated in a February 2010 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

VA has assisted the appellant in obtaining evidence.  In this 
case, VA need not obtain an examination as the evidentiary 
record does not show that the Veteran's current acquired 
psychiatric disorder is associated with an established event, 
injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Furthermore, the RO attempted to obtain the 
Veteran's service treatment records; however, correspondence 
of record shows that these records are unavailable.  In 
November 2003, the Veteran was advised that his service 
treatment records were unavailable and was requested to 
provide any records in his possession.  The Veteran did not 
respond.  In January and February 2010, the RO notified the 
Veteran of the steps taken to verify his claimed stressors.  
Therefore, the Board finds that all known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


